DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: PROJECTION IMAGE FORMATION DEVICE HAVING INTERNAL REFLECTION SURFACES.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not contain referral numbers.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Claim 5 recites the limitation “the single optical element” while referring to claim 1.  The “optical element” may be either the “optical element that makes up the projection system” recited in claim 1, or another “optical element” that is different from the “optical element” recited in claim 1.  Otherwise, it may mean that the projection system is a single optical element, i.e., single body.  Thus, one of ordinary skill in the art would not understand what it means even in view of the entire drawings and specification of the present application.
Claim 9 recites the limitation “predetermined tilt angle with respect to the normal line in a plane determined by the normal line” while it refers to the “normal line of the reflection surface” claim 8 at the same time.  The “normal line” can refer to either the “normal line” recited in claim 1, or another “normal line” that is newly recited in claim 9, which defines “a plane” that is defined by the normal line in circular manner.  Thus, one of ordinary skill in the art would not understand what it means even in view of the entire drawings and specification of the present application.
Accordingly, claims 5 and 9 are indefinite.  There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims 5 and 9, thus it would not be proper to reject such claims on the basis of prior art.  As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Please see MPEP 2173.06 II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoguchi et al. (US 2005/0219671 A1, IDS dated May 15, 2020).
	As to claim 1, Inoguchi discloses an image formation device (Inoguchi, Abs., a “compact image displaying apparatus”) that forms a projection image (Inoguchi, e.g., FIG. 1, [0021], forms a projection image at the “EP …  the emergence pupil of an optical system substantially conjugate with the scanning member 3”) by projecting a pencil of rays (Inoguchi, see FIG. 1, [0021], a pencil of rays reflected by “reflection type two-dimensional scanning member 3”) emitted from (Inoguchi, see FIG. 1) a light source (Inoguchi, FIG. 1, [0021], “ light source LS”) onto a projection surface (Inoguchi, FIG. 1, [0024], the surface at which images are formed in association with “EP”), the image formation device (Inoguchi, Abs., a “compact image displaying apparatus”) comprising: 
	a light scanning unit (Inoguchi, FIGS. 1-2, [0021], “reflection type two-dimensional scanning member 3”) that deflects and reflects the pencil of rays (Inoguchi, see FIGS. 1-2) in a first direction (Inoguchi, FIG. 2, [0031], Examiner interprets “axis 305” as the 1st direction) and a second direction (Inoguchi, FIG. 2, [0031], Examiner interprets “axis 306” as the 2nd direction) intersecting with (Inoguchi, see FIG. 2) the first direction (Inoguchi, FIG. 2, [0031], “axis 305”); and 
	a projection system (Inoguchi, FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) that guides the deflected and reflected pencil of rays to the projection surface (Inoguchi, FIG. 1, [0024], the surface at which images are formed in association with “EP”), wherein the projection system (Inoguchi, FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) is configured to allow optical paths of principal rays in each pencil of rays incident on the projection system (Inoguchi, FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) to mutually intersect at a position between (Inoguchi, see FIG. 1) an incidence surface (Inoguchi, FIG. 1, [0036], “surface 2c”) and an emission surface (Inoguchi, FIG. 1, [0024], “reflecting surface 1a”) of an optical element that makes up the projection system (Inoguchi, FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”).  
	As to claim 2, Inoguchi discloses the image formation device according to claim 1, wherein the projection system (Inoguchi, FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) includes: 
	a first reflection surface (Inoguchi, FIG. 1, [0036], Examiner interprets “reflecting surface 1c” as the 1st reflection surface) that reflects the pencil of rays incident on the projection system (Inoguchi, see FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) from the incidence surface (Inoguchi, FIG. 1, [0036], “surface 2c” via “surfaces 2a and 2b”); and
	a second reflection surface (Inoguchi, FIG. 1, [0036], Examiner interprets “reflecting surface 1b” as the 2nd reflection surface) that reflects the pencil of rays reflected by the first reflection surface (Inoguchi, FIG. 1, [0036], “reflecting surface 1c”) toward the emission surface (Inoguchi, FIG. 1, [0024], “reflecting surface 1a”).  
	As to claim 4, Inoguch discloses the image formation device according to claim 2, wherein the projection system (Inoguchi, see FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) is configured so that the optical paths of the principal rays in each pencil of rays incident on the projection system (Inoguchi, see FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”) from the incidence surface (Inoguchi, FIG. 1, [0036], “surface 2c” via “surfaces 2a and 2b”) are intersected at a position between (Inoguchi, see FIG. 1) the first reflection surface (Inoguchi, FIG. 1, [0036], “reflecting surface 1c”) and the second reflection surface (Inoguchi, FIG. 1, [0036], “reflecting surface 1b”).
	As to claim 6, Inoguch discloses the image formation device according to claim 1, further comprising a pre-scanning optical system (Inoguchi, FIG. 1, [0022], “converging optical system 4”) in which the pencil of rays incident on the light scanning unit is convergence light (Inoguchi, FIG. 1, [0022], “the beam emitted from the light source LS is converged by the converging optical system 4”).  
	As to claim 7, Inoguch discloses the image formation device according to claim 6, wherein a converging position of the convergence light is inside (Inoguchi, FIG. 3, [0038], “ here, the beam incident on the reflecting surface 1c is a thin convergent beam”) the projection system (Inoguchi, see FIG. 1, [0027], the system comprising “optical element 1” and “optical element 2”).  
	As to claim 8, Inoguch discloses the image formation device according to claim 1, wherein the light scanning unit (Inoguchi, FIGS. 1-2, [0021], “reflection type two-dimensional scanning member 3”) includes:  
	43a reflection surface (Inoguchi, FIG. 2, [0031], “minute mirror 302 having a deflecting surface (reflecting surface)”) that reflects the inputted pencil of rays (Inoguchi, see FIGS. 1-2); and 
	a driving unit (Inoguchi, FIG. 2, [0031], “torsion bars 303 and 304”) that allows the reflection surface (Inoguchi, FIG. 2, [0031], “minute mirror 302”) to make the reciprocating rotational movement in the first direction and the second direction (Inoguchi, FIG. 2, [0031], “by such reciprocating movement, the direction of a normal to the deflecting surface 302 is two-dimensionally changed to thereby reflect the beam incident on the minute mirror 302, and it becomes possible to scan in a two-dimensional direction”), wherein when a rotation angle of the reflection surface is zero, an intersection point of a normal line of the reflection surface and the projection surface is outside the projection image (Inoguchi, see FIGS. 1 and 3, the normal line of “minute mirror 302” and the undepicted surface with respect to the “pupil point EP” intersects at far away from reasonable projection image diameter around the “pupil point EP”).  

    PNG
    media_image1.png
    1132
    1431
    media_image1.png
    Greyscale

	As to claim 10, Inoguchi discloses the image formation device according to claim 1, wherein the light scanning unit (Inoguchi, FIGS. 1-2, [0021], “reflection type two-dimensional scanning member 3”) includes a MEMS (Micro Electro Mechanical Systems) mirror (Inoguchi, FIG. 2, [0031], a “micro electro mechanical system (MEMS) deflecting device 301”).  
	As to claim 11, Inoguchi discloses the image formation device according to claim 1, 44wherein when a distance from the emission surface (Inoguchi, FIG. 1, [0024], “reflecting surface 1a”) to the projection surface (Inoguchi, FIG. 1, [0024], the surface at which images are formed in association with “EP”) is d and a length in a width direction of the projection image is W, d/W < 0.3 ([0111] of the present application, d/W is throw ratio, and throw ratio < 0.3 means that “it is possible to achieve the image formation device including ultra-close-range projection having a satisfactory throw ratio of approximately 0.2 without increasing the size of the device.”; this means substantially same as “achieve the downsizing of also an optical system requiring a great optical path length”, [0011] of Inoguchi, or “the optical system can be made compact relative to the entire optical path length.” [0026] of Inoguchi).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. (US 2005/0219671 A1, IDS dated May 15, 2020) in view of Hatakeyama et al. (US 2004/0223126 A1, IDS dated May 15, 2020).
As to claim 3, Inoguchi teaches the image formation device according to claim 2, 42wherein each of the incidence surface (Inoguchi, FIG. 1, [0036], “surface 2c” via “surfaces 2a and 2b”), the emission surface (Inoguchi, FIG. 1, [0024], “reflecting surface 1a”), the first reflection surface (Inoguchi, FIG. 1, [0036], “reflecting surface 1c”), and the second reflection surface (Inoguchi, FIG. 1, [0036], “reflecting surface 1b”) is an independent surface (Inoguchi, see FIG. 1).
	Inoguchi fails to explicitly teach the second surface reflection surface being “expressed by a different aspherical polynomial equation”.
	However, Hatakeyama teaches the concept of the second surface reflection surface being expressed by a different aspherical polynomial equation (Hatakeyama, see FIGS. 1-2, e.g., [0117]-[0119], “the above curved surface equation”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “reflecting surface 1b” taught by Inoguchi to be expressed by the “curved surface equation” as in FIGS. 1-2, as taught by Hatakeyama, in order to “represent the surface shape and tilt angle of the i-th surface constituting the optical system” (Hayakeyama, [0105]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Hayakawa et al. (US 6,333,820 B1) teaches the concept of a “compact, lightweight and bright image display apparatus which uses a non-telecentric optical system, or a decentered optical system and a reflection-type image display device” (Abs.); and (2) Border et al. (US 2012/0119978 A1) teaches the concept of a “see-through head mounted display apparatus with reduced eyeglow” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***